16-47019-pjs   Doc 54   Filed 10/27/18   Entered 10/27/18 09:41:55   Page 1 of 5
16-47019-pjs   Doc 54   Filed 10/27/18   Entered 10/27/18 09:41:55   Page 2 of 5
16-47019-pjs   Doc 54   Filed 10/27/18   Entered 10/27/18 09:41:55   Page 3 of 5
16-47019-pjs   Doc 54   Filed 10/27/18   Entered 10/27/18 09:41:55   Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                      AT DETROIT

 In Re:                                             Case No. 16-47019-pjs

 Shyla Marie Kesler                                 Chapter 13

 Debtor.                                            Judge Phillip J Shefferly

                                       PROOF OF SERVICE
       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on October 27, 2018 to the following:
          Shyla Marie Kesler, Debtor
          6207 Elhi
          Clarkston, MI 48348

          Douglas P. Chimenti, Debtor’s Counsel
          gigassocattorney@gmail.com

          Paul B. Gigliotti, Debtor’s Counsel
          ecfgigliotti@gmail.com

          Nicholas R. Glaeser, Debtor’s Counsel
          gigliottiattorney@gmail.com

          David Wm Ruskin, Chapter 13 Trustee
          ecf-emails@det13.com

                                                     Respectfully submitted,

                                                     /s/ D. Anthony Sottile
                                                     D. Anthony Sottile (OH 0075101)
                                                     Jon Lieberman (P79786)
                                                     Sottile & Barile, Attorneys at Law
                                                     P.O. Box 476
                                                     Loveland, OH 45140
                                                     Phone: (513) 444.4100
                                                     bankruptcy@sottileandbarile.com




  16-47019-pjs        Doc 54     Filed 10/27/18   Entered 10/27/18 09:41:55     Page 5 of 5
